Holmes, J.
The fact that the savings bank book designates the plaintiff’s intestate trustee for the claimant is not conclusive of the existence of a trust. Brabrook v. Boston Five Cents Savings Bank, 104 Mass. 228, 232. Clark v. Clark, 108 Mass. 522. Powers v. Provident Institution for Savings, 124 Mass. 377. Sherman v. New Bedford Five Cents Savings Bank, 138 Mass. 581,582. Alger v. North End Savings Bank, 146 Mass. 418, 422. See also Robinson v. Ring, 72 Maine, 140; Marcy v. Amazeen, 61 *220N. H. 131. As it is a well known practice for people who have deposited in their own names the full amount allowed, to open new accounts ostensibly as trustees for others, but in fact for their own benefit, evidence that the intestate had deposited the full amount allowed to his own use was admissible as offering a possible explanation of the form adopted other than the intention to make a gift. Brabrook v. Boston Five Cents Savings Bank, 104 Mass. 228. Gerrish v. New Bedford Institution for Savings, 128 Mass. 159. Northrop v. Hale, 72 Maine, 275, 277.
If the judge was satisfied that the money deposited did not belong to the claimant, and that the claimant was never informed of the deposit, the cases first cited show that it hardly needed the explanation of the form of deposit to allow, if not to require, him to reject the claim, and to find for the plaintiff.

Exceptions overruled.